 



Exhibit 10.6

Neil Ackerman



Re:  Termination Agreement

Dear Neil:

     This letter, upon your signature, will constitute the agreement between you
and Cygnus, Inc. (the “Company”) on the terms of your termination from
employment with the Company.

     1.      Your position with the Company will be eliminated as of April 1,
2005 (your “date of termination”). You therefore will no longer represent to
anyone that you are still an employee of the Company and will not say or do
anything purporting to bind the Company or any of its subsidiaries or
affiliates.

     2.      You will be paid your earned salary and accrued vacation pay
through the date of your termination.

     3.      You will return to the Company all company property in your
possession, including but not limited to your card key, office keys, business
cards, computer files, lab notebooks and other notebooks and documents relating
to Cygnus business, training binders, etc. By no later than March 23, 2005, you
will submit expense reports, if any, for pre-approved business expenses that you
incurred prior to your date of termination. The Company will reimburse you in
accordance with its existing policies for these expenses. Cygnus will deduct the
cost of any Cygnus property that has not been returned before reimbursing you
for approved business expense reports.

     4.      In consideration of the following: (a) your acceptance of this
Termination Agreement; (b) your signing the Company’s Proprietary Information
Agreement Termination Certification; and (c) your agreement to provide up to 40
hours of consulting services to Cygnus, Inc. and/or Animas Corporation/Animas
Technologies LLC or its designee until 12/31/05; then pursuant to Paragraph 13,
the Company will pay you a lump-sum post-termination severance of $448,858.00
(the “Severance Amount” which includes $1,858.00 in lieu of the Company paying
for a life insurance policy) less customary payroll deductions. You will have
twelve (12) months after the date of your termination of employment to exercise
your vested stock options (subject to the option’s expiration date as provided
in the applicable option agreement).

 



--------------------------------------------------------------------------------



 



Neil Ackerman

Page 2

     The Company will also give you a computer and other miscellaneous equipment
and you have agreed to take this property as-is. The Company will not in any way
be responsible for any repair or replacement or ongoing support relating to this
equipment. Furthermore you warrant that you will immediately remove all company
information from this equipment.

     5.      As of the date of your termination, you will no longer be eligible
to participate in any of the Company’s benefit or compensation plans, except as
provided by law or the terms of the applicable plans. Information regarding your
rights to continuation of your health insurance coverage under the terms of
COBRA will be sent to you under separate cover. To the extent that you have such
rights, nothing in this Termination Agreement will impair them.

     6.      On behalf of yourself and your representatives, agents, heirs and
assigns, you waive, release, discharge and promise never to assert any and all
claims, liabilities or obligations of every kind and nature, whether known or
unknown, suspected or unsuspected that you ever had, now have or might have as
of the effective date of this Termination Agreement against the Company, its
predecessors, subsidiaries, affiliates, related entities, officers, directors,
shareholders, owners, agents, attorneys, employees, successors, or assigns.

     The released claims include, without limitation, any claims arising from or
related to your employment with the Company, the termination of your employment
with the Company, and/or the execution of this Termination Agreement. The claims
also specifically include, without limitation, any claims arising under any
federal, state and local statutory or common law, such as Title VII of the Civil
Rights Act, the federal Age Discrimination in Employment Act, the California
Fair Employment and Housing Act, the Americans With Disabilities Act, the
Employee Retirement Income Security Act, the Fair Labor Standards Act, the
California Labor Code (all as amended), the law of contract and tort, and any
claim for attorneys’ fees.

     You also waive and release and promise never to assert any such claims,
even if you do not now know or believe that you have such claims. You therefore
waive your rights under section 1542 of the Civil Code of California, which
states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known to him must have materially affected his settlement with the debtor.

     In short, you agree that you will not bring any lawsuits or claims of any
kind against the Company, its predecessors, subsidiaries, affiliates, related
entities, officers, directors, shareholders, owners, agents, attorneys,
employees, successors, or assigns and will not accept the benefits of any
lawsuits or claims of any kind brought on

 



--------------------------------------------------------------------------------



 



Neil Ackerman

Page 3

your behalf against the Company, its predecessors, subsidiaries, affiliates,
related entities, officers, directors, shareholders, owners, agents, attorneys,
employees, successors, or assigns.

     7.      Unless required by court order or law, you will not disclose to
anyone any information regarding the terms of this Termination Agreement, the
benefits being paid to you under it or the fact that a payment was made to you,
except that you may disclose this information to your spouse, attorney,
accountant or other professional advisor to whom you must make the disclosure in
order for them to render professional services to you. In such circumstances,
however, you will instruct them to maintain the confidentiality of this
information just as you must.

     8.      You will not disclose to anyone any confidential or other
information regarding the Company’s practices, procedures, business, trade
secrets, corporate strategy, customer lists or marketing strategies, without
prior written permission from the Chief Executive Officer of the Company or
unless required by court order. You acknowledge the highly confidential nature
of information regarding the Company’s customers, subsidiaries, affiliates and
employees.

     9.      You further agree that you will not disparage the Company, any of
its subsidiaries, affiliates, related entities or any past or present officers,
directors or employees of the Company. You also agree that you will not say or
do anything that damages or impairs in any way the business organization,
goodwill, or reputation of the Company or any of its subsidiaries, affiliates or
related entities.

     10.     Upon request by the Company, you agree to cooperate to the extent
necessary to protect the interests of the Company or any of its subsidiaries,
affiliates or related entities, including without limitation, in providing any
information that you have about the Company’s business and its operations and/or
in providing truthful testimony as a witness or declarant in connection with any
potential future litigation which may arise as to which you have any relevant
information.

     11.     In the event that you breach any of your obligations under this
Termination Agreement or as otherwise imposed by law, the Company will be
entitled to immediate return of any and all benefits paid to you under this
Agreement and to obtain injunctive relief and all other relief provided by law
or equity. All other duties and obligations under the Agreement, however,
including your waivers and releases, shall remain in full force and effect.

     12.     With the exception of a suit for injunctive or equitable relief, in
the event that a dispute arises concerning the interpretation or enforcement of
this Termination Agreement, or any other related matter, you and the Company
agree that any such dispute shall be resolved by a three-member arbitration
panel in accordance with the commercial arbitration rules of the American
Arbitration Association. You and the

 



--------------------------------------------------------------------------------



 



Neil Ackerman

Page 4

Company therefore specifically waive any right to a jury trial on any such
disputes. The losing party in any such dispute shall pay all of the winning
party’s costs, including any arbitrator or administrative fees and reasonable
attorneys’ fees. Any arbitration shall be held in San Francisco County and this
Termination Agreement will in all respects be interpreted and governed under the
laws of the State of California.

     13.     Pursuant to the Older Workers Benefit Protection Act (OWBPA), you
acknowledge that you were provided up to 45 days to consider and accept the
terms of this Termination Agreement (although you may accept it at any time
within those 45 days) and that you were advised to consult with an attorney
about the Termination Agreement before signing it. In addition, pursuant to the
OWBPA, attached is an informational exhibit.

     To accept the agreement, please date and sign this letter and return it to
Human Resources. Once you do so, you will still have an additional seven days in
which to revoke your acceptance. To revoke, you must send Human Resources a
written statement of revocation by registered mail. If you do not revoke, the
eighth day after the date of your acceptance will be the “effective date” of the
agreement. Your Severance Amount will be provided to you within 10 business days
from the effective date of this Agreement.

     14.     Except as set forth in this Termination Agreement, there are no
representations, promises, agreements or understandings between you and the
Company about or pertaining to the termination of your employment with the
Company, or the Company’s obligations to you with respect to your employment or
any other matter mentioned above. This Agreement therefore supercedes any prior
written or oral representations, promises, agreements and understandings
regarding any of the matters discussed above (including without limitation the
following: (a) the February 5, 1996 Letter Agreement; (b) the February 5, 1996
as modified on August 28, 1998 Letter Agreement; (c) the August 28, 1998 Letter
Agreement; (d) the December 12, 2000 Letter Agreement; and (e) the December 18,
2003 Letter). This Termination Agreement therefore supercedes any prior written
or oral representations, promises, agreements and understandings regarding any
of the matters discussed above.

            Sincerely,



          John C Hodgman     Chairman, CEO, and President    

 



--------------------------------------------------------------------------------



 



Neil Ackerman

Page 5

     By signing this letter, I acknowledge that I have carefully reviewed and
considered this Termination Agreement; that I fully understand all of its terms;
and that I voluntarily agree to them.

     Date: ____________

                  Neil Ackerman                      

 



--------------------------------------------------------------------------------



 



Neil Ackerman

Page 6

Exhibit

                          Job Title     ages of # selected     ages of # not
selected                      
Officers
    61, 57     50, 50                      
Technical
    36, 44, 46, 50,
51, 56, 56, 62     none                      
Administrative
    34, 34, 35, 41,
47, 53, 53, 60     none                    

 